DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 4, 2022. Claims 5, 13, and 17 are amended; claim 16 is canceled.
The applicant contends that the new material recited by independent claims 13 and 17 is sufficient to overcome the applied prior art (p. 7).
In response, the examiner agrees that the amendments to claim 13 are sufficient to overcome the outstanding 103 rejections, although 112 rejections remain. Claim 17, however, does not patentably distinguish over the deliverances of Collins. It appears that shifting from the first to the second reaction zone merely entails a change in the spacing between the top plate and susceptor, yet this can be achieved simply by moving the susceptor alone. Although the claim specifies the movement of the top plate, too, this is not necessary to either structure the first reaction zone or to change the volume of the processing region, which are the only two steps recited which require the movement of said top plate. It is the Office’s position, then, that given a reference which moves the susceptor to both form a first reaction zone and a second reaction zone, a subsequent modification which recruits an unquantified movement of the top plate to achieve the same objectives fails to constitute a patentable advance.
Allowable Subject Matter
Claims 1, 3, 5, 10, and 11 are allowable. 
The closest prior art, Collins et al., US 2010/0075488, discloses a method of using a multi-zone reactor comprising multiple sets of opposed gas inlets (330) and outlets (336), as well as a moveable susceptor (304) permitting a vertical adjustment which modifies the volume and number of reaction zones contained within the variable processing region. The reference, however, does not disclose an “independently moveable” top plate which, along with the moveable susceptor, defines a moveable processing region. The reference also does not teach the sequential steps of moving the top plate and susceptor to enclose a first reaction zone comprising a laterally opposed inlet and outlet, and then moving the top plate and susceptor to enclose a second reaction zone comprising another laterally opposed inlet and outlet, as is clearly recited by independent claim 1. 
Claim Objections
Claims 13 and 17 are objected to for grammatical reasons. Both claims have been amended to clarify a “first moving” and a “second moving” step, but the proper punctuation is first, moving the moveable top plate…and second, moving the moveable top plate… In other words, a comma must be inserted after both “first” and “second.” Further, both claims proceed to refer to “the first moving” and “the second moving” which is atypical diction and, again, ungrammatical. Correction is required.
Separately, in two instances, claim 13 uses the spelling “movable,” yet in other cases, “moveable” is used. For purposes of clarity, a given word must be spelled consistently throughout the claim set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 17, and their dependent, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final line of claim 13 and the penultimate line of claim 17 refers to “the plurality of exhaust inlets,” but this term lacks antecedent basis. Provisionally, the examiner will interpret the term as denoting the previously recited “exhaust outlets.”
Separately, the fourth paragraph of claim 13 specifies that “during the first moving, the moveable top plate is independently movable relative to the moveable susceptor…” The status of this limitation is indeterminate: is the top plate required to be moved independently or not? Formally, the syntax implies that, although the top plate may possess such a capacity, it need not be moved independently to satisfy the contested limitation. The examiner suggests the use of active voice, e.g., during the first moving, the moveable top plate moves independently relative to the moveable susceptor. To advance prosecution, the examiner will accept the prior art disclosure of a movable top plate regardless of its capacity for independent movement as satisfying the contested limitation. The sixth paragraph of claim 13 uses the same syntax vis-à-vis the “second moving,” and this limitation must be clarified similarly. 
According to another grounds, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite. The final paragraph refers to positioning the processing region “in a second reaction zone,” but the claim fails to define the metes of said second reaction zone. Thus, subsequent limitations, like the final line reciting the inlets and outlets “included in the second reaction zone,” are indeterminate, as one of ordinary skill cannot determine which inlets and outlets belong to the second reaction zone without the boundaries of the latter being defined first. To advance prosecution, the examiner will interpret the second reaction zone as containing a different volume than that of the first reaction zone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2010/0075488.
Claim 17: Collins elaborates a method of using a multi-zone gas-phase reaction, comprising (Fig. 3): 
Providing a multi-zone gas-phase reactor, including:
A plurality of vertically-stacked reaction zones, each zone including an inlet (326, 328, 330) and outlet (332, 334, 336) [0043];
A top plate (~302) comprising a bottom surface;
A moveable susceptor (304) having a top surface [0039];
Wherein a moveable processing region is defined between the bottom and the top surface;
Moving the top plate and susceptor to position the processing region in a first reaction zone comprising an inlet and outlet – here, the susceptor occupies position 314;
Exposing the substrate to a first process in the first reaction zone [0039];
Moving the moveable susceptor to position the processing region in a second reaction zone – here, the susceptor occupies position 304;
Whereby this act changes the volume of the processing region to be greater than the volume of the processing region in the first reaction zone;
Positioning a substrate in the moveable processing region on the susceptor;
Moving the moveable susceptor in a vertical direction [0046];
Wherein the top plate and the moveable susceptor are configured to move independent of each other. 
To clarify, the top plate may be taken as the ceiling of Collins’ chamber. Although it is not apparent that the ceiling is movable, this is not required to satisfy the enumerated steps of establishing processing regions in the first and second reaction zones. As such, because the aspect of the top plate’s mobility is superfluous to the method’s stated purpose when used in conjunction with a moveable susceptor, the Office considers a fixed top plate and a movable top plate to be equivalent for the purpose of changing the volume of a processing region, whereby the selection of either alternative is obvious over the other.
Claim 18: When the susceptor moves from position 314 to position 304, the processing region now includes inlet 328 and outlet 334. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716